Citation Nr: 1810227	
Decision Date: 02/16/18    Archive Date: 02/27/18

DOCKET NO.  10-11 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Whether new and material evidence has been submitted that is sufficient to reopen a claim of entitlement to service connection for degenerative joint disease of the right and left knees.

2.  Entitlement to service connection for a right shoulder disability, to include rotator cuff tendonitis, degenerative joint disease, and muscle atrophy.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from August 1986 to August 1989. 

These matters are before the Board of Veterans' Appeals (Board) on appeal of a December 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In July 2014, the Board remanded the case for a hearing before the Board, which took place in January 2015.  A copy of the hearing transcript is associated with the evidence of record. 

In July 2015 and August 2017, the Board again remanded these matters for additional development.

The issues of entitlement to service connection for an acquired psychiatric disorder as secondary to service-connected disabilities and entitlement to service connection for gout, as secondary to the service-connected right ankle disability have been raised by the record in a March 2008 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.




REMAND

The Board finds that more development is necessary prior to final adjudication of the claims on appeal. 

As noted above, the Board remanded these matters in August 2017 for further development.  In its August 2017 remand, the Board found that while that multiple rating decisions contain references to the Veteran's service treatment records, the file did not contain his service treatment records.  As a result, the Board instructed the RO to attempt to obtain any outstanding service treatment records that have not been associated with the Veteran's claims file.

Per the August 2017 Board remand instructions, the Appeals Management Center (AMC) attempted to obtain the Veteran's complete service treatment records and personnel file.  However, while the Veteran's personnel records were obtained and associated with the claims file, the Veteran's service treatment records have still not been obtained.

Notably, in an October 2017 correspondence to the Veteran, the AMC informed the Veteran that his personnel records had been obtained without his service treatment records.  

Additionally the Board notes that a memorandum on a formal finding of unavailability with respect to the complete service treatment records has not been associated with the claims file.  

As a result, there has not been compliance with the Board's August 2017 instructions.  The United States Court of Appeals for Veterans Claims has held that a remand confers on the veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Thus, these issues are once again being remanded to ensure compliance with the August 2017 remand directives in order to obtain the Veteran's complete service treatment records.
In cases where the Veteran's service treatment records (or other pertinent records, for that matter) are unavailable through no fault of the claimant, there is a heightened obligation to assist the claimant in the development of his or her case.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  VA is required to make reasonable efforts to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159(c) (2017).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should attempt to obtain service treatment records not yet associated with the claims file if available.  The Veteran is requested to provide any information requested, to include whether he had any Reserve service after his military service from August 1986 to August 1989, as this information is important to assist VA in locating his outstanding service treatment records.

2.  If the records are not obtained after search possibilities have been exhausted, make a formal finding of the unavailability of service treatment records.  The formal finding must detail all actions undertaken in the records search.  38 C.F.R. § 3.159(c)(2).  Inform the Veteran about the missing service treatment records and of the efforts made to obtain the records.

2.  After completion of the above and any additional development deemed necessary, the issues on appeal should be reviewed with consideration of all applicable laws and regulations.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).





_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).






